Case 1:20-cv-00042-DWM-TJC Document 32 Filed 08/04/21 Page 1 of 1

IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF MONTANA
BILLINGS DIVISION

COULTER HILL,
Plaintiff,
vs.

BIG HORN COUNTY ELEMENTARY
SCHOOL DISTRICT 2 (ARROW
CREEK ELEMENTARY SCHOOL
DISTRICT), BIG HORN COUNTY
HIGH SCHOOL DISTRICT 3
(PLENTY COUPS HIGH SCHOOL
DISTRICT), SAMPSON DeCRANE,
MARLA GOES AHEAD, FANNIE
CLIFF, JENNIFER FLATLIP, and
EUGENE RED STAR,

Defendants.

 

 

CV 20-42-BLG-DWM-TIJC

ORDER

The parties having filed a stipulation for dismissal pursuant to Rule 41(a),

IT IS ORDERED that the above-captioned cause is DISMISSED WITH

PREJUDICE, each party to pay its own costs. All pending motions are MOOT and

all deadlines are VACATED. The jury trial set for May 16, 2022 is VACATED.

DATED this day of August, 2021.

 

Donald
United

‘Molloy, District Judge
tates District Court
